      Case 2:20-cv-00097-GEKP Document 146-1 Filed 06/15/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA


THEIA TECHNOLOGIES LLC, an                   Case No: 2:20-cv-00097-GEKP
Oregon domestic limited liability company,
            Plaintiff,

       v.

THEIA GROUP, INC., a Delaware
corporation, and THEIA HOLDINGS A,
INC., a Delaware corporation,
               Defendants.

                        REVISED MEMORANDUM OF LAW
                 IN SUPPORT OF PLAINTIFF’S MOTION IN LIMINE
Case 2:20-cv-00097-GEKP Document 146-1 Filed 06/15/21 Page 2 of 3




  FILED UNDER SEAL
       Case 2:20-cv-00097-GEKP Document 146-1 Filed 06/15/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing has been filed electronically and is available for viewing

and downloading via the CM/ECF system of the United States District Court for the Eastern

District of Pennsylvania.

Dated: June 15, 2021
                                              /s/ Delfina S. Homen
                                              Delfina S. Homen




REVISED MEMO ISO MOTION IN LIMINE
